CRanch, C. J.,
delivered the opinion of the Court,
(Thruston, J., absent.) .
In this case, we are of opinion that the keeping of a faro-table, contrary to the by-law of the Corporation of Washington of June 12th, 1830, is a single offence, although continued from day to day for many days, and that the amount of the penalty is to be regulated by the number of the days, reckoning $50 for each day. That all the keeping, previous to the issuing of the warrant, constitutes but one offence, and therefore that the day, charged in the warrant, is immaterial, so that the time, actually proved, be subsequent to a former prosecution, (if there has been any such,) and before the issuing of the, present warrant, and within the time of limitation.
By the by-law, the penalty is to be recovered before a single magistrate, and cannot be recovered in any other manner;. and as the jurisdiction of causes by a single magistrate is limited to $50, a greater sum cannot be recovered in this suit; although a recovery in this suit will be a bar to all prosecution for acts, of keeping a faro-table, done previous to the issuing of this warrant. If new acts of keeping have been committed since the issuing of this warrant, they may be the subject of a new prosecution.
The judgment in this cause must be affirmed with costs.
In all the other cases, for acts done before the issuing of this warrant, the judgments must be reversed, with costs.
*116If the corporation wish to avail themselves of the daily penalty, they must issue their warrants daily.
Mr. Coxe suggested a doubt whether the Court could give costs upon the reversal of the judgments; and the Court said they would consider of it. See Ward’s case, \post,\ May term, 1832, where costs were given upon reversal, at the discretion of the Court.